Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 10/28/2021 with regards to the rejections under 35 U.S.C. § 102, have been fully considered. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the remote unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
19 recites the limitation "the remote unit" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 6, 9, 10, 19, 37-39, 41, 42, 45, 46, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170367116) in view of Zhang et al. (US 20180206246).

Regarding claim 1, Li discloses a method of a user equipment, the method comprising:
transmitting assistant information to a base unit to assist in grant-free resource allocation (the UE 2502 sends a Radio Connection Request to the NR-node 2504. The request may include various context information associated with the UE 2502. The context information may include, for example and without limitation, a latency requirement (e.g., 100 ms or ultra-low latency of 0.5 ms, data traffic context (e.g., data packet size or data rate), a planned schedule of data transmissions from the UE 2502, type of access that can be performed by the UE 2502 (e.g., grant access, grant-less access, or access that switches between grant and grant-less). NR-node 2504, may exchange messages with the UE 2502 to configure the Grant-less operation parameters; [0086, 0091]);
receiving a configuration of the grant-free resource allocation based on features of the user equipment (a UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant). The network may send an indication to the UE that it can operate in dual states (e.g., grant-less and grant). The indication may be signaled to the UE through common RRC signaling, for example, by the presence of certain system information blocks (SIB) or Information Elements (IE) in a SIB. Alternatively, the indication may be signaled to the UE via dedicated signaling (e.g., an RRC unicast message to the UE); [0046]).
Li does not expressly disclose transmitting an indicator that indicates one or more types of grant-free transmissions supported by the user equipment, wherein the indicator: corresponds to all resource types; corresponds to one resource type; comprises one bit and the one bit indicates whether the remote unit supports one or more types of grant-free transmissions; or some combination thereof.
In an analogous art, Zhang discloses transmitting an indicator that indicates one or more types of grant-free transmissions supported by the user equipment (transmission adaptation in wireless networks employing grant-free uplink transmissions. UE might adapt various parameters of its uplink transmissions based on the assumed uplink channel conditions. The UE might then inform an access point of the adapted transmission parameters. Alternatively, based on the assumed uplink channel conditions, the UE might send the access point an indication requesting a transmission adaptation; [0031]), 
wherein the indicator: corresponds to all resource types; corresponds to one resource type; comprises one bit and the one bit indicates whether the remote unit supports one or more types of grant-free transmissions; or some combination thereof (UE might use an indicator such as those described above to indicate a desired change to a different type of resource group for use in uplink transmission, as shown in FIG. 8. A plurality of resource groups with different characteristics might be available to the UE, and the UE might select one or more of the resource groups based on the channel conditions and the UE's operational circumstances; [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Zhang into the system of Li in order to reduce signaling overhead and latency over a scheduling request/uplink scheduling grant approach in a reliable manner (Zhang; [0028]).

Regarding claim 2, the combination of Li and Zhang, particularly Li discloses wherein the assistant information comprises an expected type of resource, a bit rate requirement, reliability information, or some combination thereof (NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state; [0045]).

Regarding claim 3, the combination of Li and Zhang, particularly Li discloses wherein the expected type of resource, the bit rate requirement, the reliability information, or some combination thereof is based on: an amount of traffic in a cellular network; a remote unit; or a combination thereof (NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state; [0045]).

Regarding claim 5, the combination of Li and Zhang, particularly Li discloses wherein the expected type of resource is selected from the group comprising:
a first resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and without physical layer signaling (the UE 2502 confirms the grant-less configuration (allocation) with a higher layer of the UE 2502 as compared to the physical layer. Alternatively, or additionally, the UE 2502 may confirm the Grant-less setup with the NR-node 2504, in particular the RAN Slicing Management node 2508 (at 16B) or the mMTC slice 2510. UE 2502 sends a grant-less UL transmission to the NR-node 2504, in particular the RAN mMTC slice 2510. In some cases, the UE 2502 may conduct contention access for the grant-less UL transmission (without redundant versions) at the initial UL transmitting power, which may defined at the Grant-less setup stage (at 15) or signaled by the NR-node 2504 via System Information broadcasting or RRC signaling; [0092-0093]);
a second resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for activation, deactivation, or a combination thereof (the grant-less state 702 include a semi-connected state 702a or a connected state 702b from a core network perspective, where a signaling connection (e.g., NR S1-like) is maintained between the core network and the an NR-Node (RAN Node or apparatus). In some cases, the semi-connected state 702a may also be referred to as an inactive state. In some examples, radio resources and network resources have been allocated when the UE is in the semi-connected state 702a or the connected state 702b. In an example, a given UE is in the Connected state 702b if dedicated resources are allocated specifically to the UE. In an example, a given UE is in the semi-connected state 702a if dedicated resources are allocated to a group of UEs and the UE is authorized to share the resources of the group. Thus, in an example of the Semi-connected state 702b, a UE may share dedicated resources with other UEs; [0062]); and
a third resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for modifying at least one parameter (the Grant-less state 702 might not include data transmission. The Grant-less channel resources in this case may be used to request resource allocation for predefined specific services, such as URLLC services for example. When the UE is granted resources via the response front a NR-node, the UE may then transfer to the grant-state 704 (e.g., RRC-CONNECTED 704c of Grant state 704) before transmitting (UL) data for ultra –reliability; [0069]).

Regarding claim 6, the combination of Li and Zhang, particularly Li discloses wherein the assistant information comprises a delay, a bit rate requirement, reliability information, or some combination thereof (NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state. UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant); [0045-0046]), 
(the UE may send Radio Connection Request message to the RAN slicing management apparatus 2508 (at 2A) or the mMTC slice 2510 (at 2B). The request may include various context information associated with the UE 2502. The context information may include, for example and without limitation, a device type (e.g., mMTC, URLLC) of the UE 2502, a latency requirement (e.g., 100 ms or ultra-low latency of 0.5 ms, data traffic context (e.g., data packet size or data rate), a planned schedule of data transmissions from the UE 2502, type of access that can be performed by the UE 2502 (e.g., grant access, grant-less access, or access that switches between grant and grant-less. RAN Slicing Management 2508, at 3A, selects the slice 2510 as the UE's radio accessing slice, for example, based on the UE context in the request at 2A. The selection may further be based on RAN traffic loading and resource allocations; [0086-0087]).

Regarding claim 9, the combination of Li and Zhang, particularly Li discloses wherein the assistant information is based on an indicator transmitted from the base unit (NR-node may configure a given UE that is already operating in a Grant state, such that the UE switches to a grant-less state operation. Similarly, the NR-Node may configure a given UE that is operating in grant-less state, to switch to a grant state operation; [0045]).


corresponds to all resource types; corresponds to one resource type; is transmitted by radio resource control signaling; or some combination thereof (based on various inputs such as the example inputs described above, a network may configure a UE that is operating in a Grant-less state to switch so as to operate in a grant state. In some examples, a UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant). Similarly, the network may send an indication to the UE that it can operate in dual states (e.g., grant-less and grant). The indication may be signaled to the UE through common RRC signaling, for example, by the presence of certain system information blocks (SIB) or Information Elements (IE) in a SIB; [0046]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 37, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 38, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 3.

Regarding claim 42, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 9.
Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 55, the claim is interpreted and rejected for the reasons cited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US 20140269338), “METHOD AND APPARATUS FOR DEVICE-TO-DEVICE COMMUNICATION.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413